Determination of the State Human Rights Appeal Board, dated February 21, 1973, unanimously confirmed, without costs and without disbursements, and the petition dismissed. Concur — Stevens, P. J., Markewieh, Kupferman and Steuer, JJ.; Nunez, J., concurs in the following memorandum: While I join my colleagues in confirmance, I fully agree with the finding of the Appeal Board that respondent college is guilty of an unconscionable exploitation of appellant’s time and talents. The recommendation against tenure made by five tenured colleagues of the appellant by the narrow margin of one vote was arbitrary and capricious and should not have been approved by the college’s Committee on Promotions and Tenure.